Citation Nr: 1718622	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected lower back injury, chronic strain with degenerative changes.

2.  Entitlement to service connection for an eye disorder, to include as secondary to the service-connected traumatic brain injury (TBI) and/or migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for lower back injury, chronic strain with degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a rating in excess of 10 percent for TBI.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Atlanta, Georgia.

In March 2017, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, a remand is necessary.  Regarding the issue of service connection for a right shoulder disorder, the Veteran testified that he injured his shoulder in the same motor vehicle accident that resulted in his service-connected TBI.  See March 2017 Hearing Transcript (T.) at 8.  His treatment records reflect that he reported having shoulder pain since that accident.  See, e.g., September 2015 occupational therapy consult.  His records have shown diagnoses of impingement syndrome and tendinitis.  See July 2012 physical medicine rehab note and June 2015 orthopedic surgery consult.  In light of current diagnoses and the Veteran's reports, the Board concludes that a remand to provide the Veteran with a VA examination is necessary.  

As for the claim of service connection for an eye disorder, the Veteran's treatment records show complaints of eye pain, particularly in relation to his service-connected migraine headaches.  See, e.g., January 2016 email from Veteran.  Considering the Veteran's reports, the Board finds that a remand to afford the Veteran a VA examination to determine if he has an eye disorder related to his military service, to include service-connected disabilities, would be beneficial.  

As for the lumbar spine and right knee rating claims, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from July 2016 for the knee and November 2011 for the lumbar spine, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).
Lastly, regarding the increased rating claim for a TBI, the Veteran was provided a VA examination in January 2017.  With regards to this examination, the Board observes that such was conducted by a psychiatrist as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  Consequently, the examination is adequate.  Following this examination, a rating decision continued the currently assigned 10 percent rating.  However, as this issue is on appeal, a Supplemental Statement of the Case (SSOC) is necessary.  Therefore, a remand for the issuance of an SSOC is needed.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA facilities and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed eye disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed eye disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected TBI and/or migraine headaches [If any diagnosed eye disorder is found to have been aggravated by the service-connected TBI and/or migraine headaches, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected lumbar spine and right knee disabilities, as well as the nature and etiology of the claimed right shoulder disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and right knee disabilities.  

A) For the Veteran's lower back injury, chronic strain with degenerative changes, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

B) For the Veteran's degenerative joint disease of the right knee, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, including as compared to the left knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

C) For the right shoulder disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed right shoulder disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected lower back injury, chronic strain with degenerative changes [If any diagnosed right shoulder disorder is found to have been aggravated by the service-connected lower back injury, chronic strain with degenerative changes, the examiner should quantify the approximate degree of aggravation.]  The examiner should consider the Veteran's reports of injuring his right shoulder during an in-service motor vehicle accident and of having pain since then.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



